NOTICE
                                         2022 IL App (4th) 200501-U                        FILED
This Order was filed under                                                                 May 6, 2022
Supreme Court Rule 23 and is                                                              Carla Bender
not precedent except in the
                                                NO. 4-20-0501
                                                                                      4th District Appellate
limited circumstances allowed                                                               Court, IL
                                       IN THE APPELLATE COURT
under Rule 23(e)(1).
                                                OF ILLINOIS

                                            FOURTH DISTRICT


      THE PEOPLE OF THE STATE OF ILLINOIS,                        )       Appeal from
                  Plaintiff-Appellee,                             )       Circuit Court of
                  v.                                              )       Champaign County
      KEJUAN I. JENKINS,                                          )       No. 20CF308
                  Defendant-Appellant.                            )
                                                                  )       Honorable
                                                                  )       Thomas J. Difanis,
                                                                  )       Judge Presiding.


                      JUSTICE HOLDER WHITE delivered the judgment of the court.
                      Justices DeArmond and Cavanagh concurred in the judgment.

                                                   ORDER
    ¶1       Held: The appellate court affirmed, concluding the trial court did not abuse its discretion
                   in sentencing defendant to 10 years’ imprisonment for aggravated robbery.

    ¶2                In March 2020, the State charged defendant, Kejuan I. Jenkins, with aggravated

    robbery (720 ILCS 5/18-1(b)(1) (West 2020)). In August 2020, a jury found defendant guilty of

    aggravated robbery. In September 2020, the trial court sentenced defendant to 10 years’

    imprisonment.

    ¶3                Defendant appeals, arguing the trial court abused its discretion when it determined

    no statutory mitigating factors were applicable, although the court was required to consider the

    impending birth of defendant’s first child. For the following reasons, we affirm the trial court’s

    judgment.

    ¶4                                        I. BACKGROUND
¶5             In March 2020, the State charged defendant with aggravated robbery (720 ILCS

5/18-1(b)(1) (West 2020)). In August 2020, a jury found defendant guilty of aggravated robbery.

¶6                                    A. Sentencing Hearing

¶7             In September 2020, the trial court held a sentencing hearing and heard the

following evidence and argument.

¶8                             1. Presentence Investigation Report

¶9             The presentence investigation (PSI) report included defendant’s 2017 conviction

for robbery, aggravated assault, and entering an automobile. Defendant was convicted of the

offenses in Georgia, and upon his release from the Georgia Department of Corrections in

December 2019, defendant moved to Illinois to live with his mother. The PSI report also

included a juvenile adjudication for theft and two for felony burglary.

¶ 10           According to the PSI report, defendant’s first child was due in September 2020.

Defendant’s father passed away in July 2020, and defendant indicated he loved his mother and

his three siblings. Defendant last attended ninth grade and had not completed the General

Educational Development (GED) test. Beginning in December 2019, defendant worked at

McDonald’s for approximately two months and for one day at American Water Company. From

February 2020 until his arrest in April 2020, defendant worked at FedEx Ground.

¶ 11           Defendant described his physical condition as “excellent” and his mental and

emotional condition as “good.” In March 2020, defendant completed a substance abuse

evaluation as a condition of parole, and no treatment was recommended. However, defendant

reported he occasionally consumed alcohol and smoked cannabis daily. Defendant stated he

took full responsibility for his actions. The PSI report indicated defendant was eligible for

impact incarceration.




                                               -2-
¶ 12                                    2. Robert Sumption

¶ 13           Robert Sumption, a detective with the Champaign Police Department, testified he

was the lead detective in defendant’s case. Sumption listened to multiple phone calls defendant

made while in jail. According to Sumption, in an April 24, 2020, phone call, defendant

discussed pulling a gun on the victim at the mall. Sumption testified the victim confirmed that

defendant pulled a gun on him at the Market Place Mall. In another conversation, defendant

learned David McClain had been arrested and defendant stated that if McClain made it to his pod

in the jail “he would physically batter him.” In an April 15, 2020, call, Jaheim Law told

defendant he would give defendant his old gun once defendant was released. Sumption testified

that, in two other April 2020 phone calls, defendant spoke about seeking retaliation using gun

violence. Sumption testified, “He states that’s [sic] he’s going to get out and do hot s***.”

¶ 14           According to Sumption, the victim called him in September 2020 because the

victim was concerned about an interaction with defendant’s brother. Defendant’s brother

attempted to convince the victim to reverse his statement and to state that he misidentified

defendant. Defendant’s brother also sent the victim a photograph of defendant in the county jail.

¶ 15           Sumption reviewed another report from a February 2020 incident involving

defendant. According to Sumption, a bus driver “stated that a male passenger was exiting the

bus at which time he engaged in an argument with her. He pulled a beige handgun from his

waistband and threatened her by telling her that she was messing with the wrong person.”

Defendant was apprehended in an alley a short distance away from the bus. A beige handgun

was found in the alley. Sumption acknowledged the beige handgun was a BB gun. While

defendant was transported to jail, the officer had to call an additional unit to “apply a helmet” to

defendant’s head because he repeatedly hit his head on the squad car window. The officer also




                                                -3-
had to hobble defendant’s legs to prevent him from resisting. Sumption interviewed defendant

about the incident, and defendant admitted he pulled the gun and stated he was upset with the bus

driver because she would not give him directions.

¶ 16                                     3. Latrice Jones

¶ 17           Latrice Jones, defendant’s mother, testified defendant grew up with her and his

father. Jones testified, “When we divorced, [defendant] overheard a conversation between me

and his dad during his high school years, and his dad claimed all of our children except for him,

and that broke him down ever since.” Defendant had challenges being accepted and was

diagnosed with attention deficit hyperactivity disorder (ADHD). According to Jones, defendant

was expecting a child and had been trying to obtain a second job. Defendant wanted to get his

own house, and “he said he was going to teach this kid that there was more to life than what he

did.” According to Jones, defendant would not hurt a fly and he used “a lot of slang language

from being in Georgia.”

¶ 18                                    4. Maurice Hayes

¶ 19           Maurice Hayes testified he was the “CEO and founder of HV Neighborhood

Transformation, which is a nonprofit organization geared towards motivational mentorship and

violence interruption.” When asked how he knew defendant or defendant’s family, Hayes stated,

“That’s my—my old coach, that’s his stepson. That’s my nephew.” Hayes testified defendant

was a good kid and made a lot of stupid decisions. Hayes stated, “He had a BB gun. If he really

wanted to do something, you know, it’s easy to get guns on the street, so he was playing, like he

played roles, man, and you get caught up in the wrong crowd and situations.” According to

Hayes, his organization provided a support system where defendant could obtain job training,

employment, and housing. Hayes testified, “Whenever he come home, I got him, and we going




                                               -4-
to make sure that we don’t travel this road no more.” Hayes agreed someone had to want to

change their ways to be in his program.

¶ 20                                   5. Recommendations

¶ 21           The State noted two of defendant’s juvenile offenses, including a felony burglary,

occurred “before this alleged conversation that supposedly put him on the path to crime.”

Defendant went to the Department of Juvenile Justice for all three of his juvenile cases. The

State further noted defendant received a 15-year sentence for the 2017 Georgia case and was on

parole when he committed the aggravated robbery. Although the State acknowledged defendant

used a BB gun, it pointed out the victim did not know it was a BB gun.

¶ 22           The State argued defendant indicated he would batter McClain if he encountered

him in jail, talked about retaliation, and talked about getting a gun when he got out of

imprisonment. The State pointed to Hayes’s testimony that a person must want to change to be a

good candidate for his program. The State noted that as recently as the previous Saturday, the

victim received information the State characterized as “veiled threats” from defendant’s brother.

The State acknowledged that it did not know if defendant was behind the “threats,” but his

brother sent the victim a photo of defendant in jail. The State argued defendant did not want to

change his ways. The State recommended a term of 10 years’ imprisonment.

¶ 23           Defense counsel argued defendant’s phone calls from jail demonstrated bravado

and did not mean he was going to follow through on those actions. Defense counsel argued,

“[L]et me remind the Court how Mr. Ahmed Saleh, the victim in this case, got involved in this.

He saw a black man with tattoos on his face approach him and said, ‘Hey, those are nice. Oh, by

the way, do you have drugs? Do you have drugs?’ And he saw that as an opportunity to make a

quick buck.” Defense counsel emphasized that defendant used a BB gun, did not pull the trigger,




                                                -5-
and no one was injured. Counsel asserted the victim was unsympathetic for assuming defendant

had drugs.

¶ 24           Defense counsel argued defendant was “not too far gone,” and had people like

Hayes to help him turn his life around. Defense counsel asked the trial court to give defendant

the opportunity “to get his life in order, to get a job, to provide for his child so we break this

cycle that we have of children being born without their fathers being around because they’re in

prison.”

¶ 25           Defendant made a statement in allocution, apologizing for his actions. Defendant

also apologized to his mother, the court, and all the people involved. Defendant stated, “I also

have a child on the way. I want to be there for my child. I would just ask that you please allow

me to work and care for my child so I can turn my life around and I can do better by surrounding

myself with the right people like Mr. Hayes.”

¶ 26                                         B. Sentence

¶ 27           The trial court stated it considered the PSI report, the testimony presented by the

State and defendant, and the statutory factors in aggravation and mitigation. The court

summarized defendant’s prior criminal history as follows:

                       “As to the statutory aggravating factors, we have the

               defendant’s prior juvenile record out of Georgia, a theft

               adjudication in March of 2013, committed to the Department of

               Juvenile Justice, in August 2013 burglary, committed to the

               Department of Juvenile Justice, in March of 2014 another burglary,

               commitment to the Department of Juvenile Justice, and then in

               February of ‘17 a robbery and aggravated assault, sentenced to 15




                                                 -6-
               years in the Georgia Department of Corrections. So his prior

               criminal history is definitely a statutory factor in aggravation.”

The court also noted the deterrent factor and stated it had to fashion a sentence that would deter

defendant and other similarly situated individuals from committing such an offense.

¶ 28           The trial court stated that “the mitigating factors are not necessarily statutory

mitigating factors,” but it found defendant’s young age of 22 years old to be a nonstatutory

mitigating factor. The court further found that defendant used a BB gun was a mitigating factor

and indicated he had no real intention of harming the victim. The court noted firearms were

easily accessible and “the fact that he was using a pellet pistol is an odd mitigating factor.”

¶ 29           The trial court considered the circumstances of the offense and noted that, as

defense counsel indicated, “this victim took one look at the defendant, and because of the way

the defendant looked and because of the color of his skin just assumed that he had drugs ready

for sale and set up a meeting to buy drugs from the defendant. Now, the defendant used this as

an opportunity to get money from the victim.” The court further acknowledged the argument

that the statements defendant made during the jail phone calls were just bravado.

¶ 30           The trial court went on to consider whether defendant was dangerous or whether a

sentence of probation or conditional discharge would deprecate the seriousness of the offense

and be inconsistent with the ends of justice. The court stated as follows:

                       “The one incident that was testified to was that subsequent

               to this robbery, the defendant pulled that BB gun on a bus driver.

               On a bus driver? That’s an indication that this young man has

               some serious issues and is potentially prone to violence. Again,

               fortunately, it was that same BB gun, that same pellet pistol, but




                                                -7-
               again, I think that incident speaks volumes about his rehabilitative

               potential at this point. I mean, he got a 15-year sentence to the

               Department of Juvenile—to prison in Georgia and he comes out on

               parole December 14—December 4th of 2019 and he commits this

               offense approximately two or three months after that.”

The court found defendant was dangerous and a sentence of probation or conditional discharge

would deprecate the seriousness of his conduct and be inconsistent with the ends of justice. The

court sentenced defendant to 10 years’ imprisonment.

¶ 31           Defendant filed a motion to reconsider the sentence, arguing the sentence was

excessive in light of defendant’s young age, defendant’s ADHD diagnosis, the resources

available to defendant through Hayes’s organization, the expected birth of defendant’s child, and

defendant’s rehabilitative potential as shown by his ability to hold past employment. At the

hearing on the motion to reconsider the sentence, the trial court stated it “considered all of the

appropriate factors in fashioning a sentence; the circumstances surrounding the offense; the

history, character, and condition of the defendant; mitigation that was apparent in the record, and

the statutory factors in aggravation.” The court denied the motion to reconsider.

¶ 32           This appeal followed.

¶ 33                                      II. ANALYSIS

¶ 34           On appeal, defendant argues the trial court abused its discretion when it

determined no statutory mitigating factors were applicable, although the court was required to

consider the impending birth of defendant’s first child. The State asserts defendant forfeited this

argument by failing to raise the specific arguments made on appeal before the trial court.

Alternatively, the State asserts no error occurred.




                                                -8-
¶ 35           Under the plain-error doctrine, the defendant must first demonstrate a clear or

obvious error. People v. Hillier, 237 Ill. 2d 539, 545, 931 N.E.2d 1184, 1187 (2010). “In the

sentencing context, a defendant must then show either that (1) the evidence at the sentencing

hearing was closely balanced, or (2) the error was so egregious as to deny the defendant a fair

sentencing hearing.” Id. Because we conclude no error occurred, we address the merits of

defendant’s argument.

¶ 36           A trial court’s sentencing decisions are given substantial deference. People v.

Snyder, 2011 IL 111382, ¶ 36, 959 N.E.2d 656. We will disturb a sentence within the statutory

limits for the offense only if the trial court abused its discretion. People v. Flores, 404 Ill. App.

3d 155, 157, 935 N.E.2d 1151, 1154 (2010). A court abuses its discretion when imposing a

sentence “greatly at variance with the spirit and purpose of the law, or manifestly

disproportionate to the nature of the offense.” People v. Stacey, 193 Ill. 2d 203, 210, 737 N.E.2d

626, 629 (2000).

¶ 37           In determining an appropriate sentence, the trial court may consider the

seriousness, nature, and circumstances of the offense, including the nature and extent of the

elements of the offense. People v. Saldivar, 113 Ill. 2d 256, 271-72, 497 N.E.2d 1138, 1144

(1986). The court is not required to explicitly outline the factors considered for sentencing, and

we presume the court considered all mitigating factors absent explicit evidence to the contrary.

People v. Meeks, 81 Ill. 2d 524, 534, 411 N.E.2d 9, 14 (1980). Each sentencing decision must be

based on a consideration of factors including “the defendant’s credibility, demeanor, general

moral character, mentality, social environment, habits, and age.” People v. Fern, 189 Ill. 2d 48,

53, 723 N.E.2d 207, 209 (1999). The trial court is better able to weigh these factors, having




                                                 -9-
observed the defendant and proceedings. Id. We will not substitute our judgment for that of the

trial court merely because we may have balanced the factors differently. Id.

¶ 38            In this instance, defendant faced a sentence ranging from probation to a period of

4 to 15 years in the Illinois Department of Corrections, followed by a two-year period of

mandatory supervised release. Here, the trial court stated it considered the PSI report, the

testimony presented by the State and defendant, and the statutory factors in aggravation and

mitigation. The court considered defendant’s prior criminal history as a factor in aggravation,

which included a conviction for robbery and aggravated assault that he was on parole for at the

time of the offense. The court also noted the deterrent factor and stated it had to fashion a

sentence that would deter defendant and other similarly situated individuals from committing

such an offense.

¶ 39            In addressing mitigating factors, the trial court stated, “the mitigating factors are

not necessarily statutory mitigating factors,” but it found defendant’s young age of 22 years old

to be a nonstatutory mitigating factor. The court further found that defendant used a BB gun was

a mitigating factor and indicated he had no real intention of harming the victim. The court noted

firearms were easily accessible and “the fact that he was using a pellet pistol is an odd mitigating

factor.”

¶ 40            Although the trial court did not explicitly address the impending birth of

defendant’s child, we presume the court considered all mitigating factors absent explicit

evidence to the contrary. Meeks, 81 Ill. 2d at 534. Moreover, the record shows defense counsel

asked the trial court to give defendant the opportunity “to get his life in order, to get a job, to

provide for his child so we break this cycle that we have of children being born without their

fathers being around because they’re in prison.” Additionally, in his statement in allocution,




                                                 - 10 -
defendant stated, “I also have a child on the way. I want to be there for my child. I would just

ask that you please allow me to work and care for my child so I can turn my life around and I can

do better by surrounding myself with the right people like Mr. Hayes.” Finally, at the hearing on

the motion to reconsider the sentence, the trial court stated it “considered all of the appropriate

factors in fashioning a sentence; the circumstances surrounding the offense; the history,

character, and condition of the defendant; mitigation that was apparent in the record, and the

statutory factors in aggravation.” (Emphasis added.) The evidence defendant asserts the court

failed to consider was presented to the court, and there is no explicit evidence the court did not

consider the impending birth of defendant’s child. The court was not required to recite and

assign value to each factor it considered in imposing the sentence. People v. McGuire, 2017 IL

App (4th) 150695, ¶ 38, 92 N.E.3d 494.

¶ 41           The trial court also concluded defendant was dangerous and a sentence of

probation or conditional discharge would deprecate the seriousness of the offense and be

inconsistent with the ends of justice. In making its findings, the court noted defendant had been

out on parole for only two to three months before the incident where he pulled a gun on a bus

driver, which the court found spoke volumes about defendant’s rehabilitative potential. Under

these circumstances, we cannot say the trial court abused its discretion in sentencing defendant to

a term of 10 years’ imprisonment.

¶ 42                                    III. CONCLUSION

¶ 43           For the reasons stated, we affirm the trial court’s judgment.

¶ 44           Affirmed.




                                                - 11 -